Title: To Thomas Jefferson from Martha Jefferson Randolph, 14 March 1807
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                        
                            My Dearest Father
                     
                            March 14, 1807
                        
                        I have but a moment to return you a thousand thanks for your goodness in writing so regularly to me during
                            Mr R’s illness. I have been in a state of great anxiety upon his account. Thank heavens it is past. we are all well and
                            after saturday shall look for you hourly god bless you My Dear Father believe me to be yours unalterably
                        
                            Mr Burwell arrived on thursday only and is still with us
                        
                    